OPINION OF THE COURT
Per Curiam.
Brian M. Rattner has submitted an affidavit sworn to *151December 2, 2011, wherein he tenders his resignation as an attorney and counselor-at-law (see 22 NYCRR 691.9). Mr. Rattner was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on September 26, 1990, under the name Brian Michael Rattner.
Mr. Rattner is the subject of a pending investigation by the Grievance Committee for the Ninth Judicial District (hereinafter the Grievance Committee) into allegations of professional misconduct including, among other things, that he issued checks from his attorney escrow account that were subsequently dishonored as a result of insufficient funds, and that checks were issued from his attorney escrow account made payable to cash. He acknowledges that he would not be able to successfully defend himself on the merits against charges predicated upon the foregoing.
Mr. Rattner further acknowledges that his resignation is freely and voluntarily rendered; that he is not being subjected to coercion or duress by anyone; and that he is fully aware of the implications of submitting his resignation, including the fact that he is barred from seeking reinstatement for a minimum period of seven years.
Additionally, Mr. Rattner avers that his resignation is submitted subject to any application which could be made by the Grievance Committee for an order directing that he make restitution and that he reimburse the Lawyer’s Fund for Client Protection pursuant to Judiciary Law § 90 (6-a). He further acknowledges the continuing jurisdiction of the Court to make such an order, which could be entered as a civil judgment against him pursuant to Judiciary Law § 90 (6-a) (d) and specifically waives the opportunity to be heard in opposition thereto afforded by Judiciary Law § 90 (6-a) (f).
Finally, Mr. Rattner acknowledged and agreed that, pending the issuance of an order of the Court accepting his resignation, he would not take on any new clients or accept any new retainers for future legal services to be rendered; he would promptly notify all clients being represented in pending matters, as well as opposing counsel and any courts involved in those matters, that he had submitted the instant resignation and that provision must be made for his immediate relief as counsel to his clients in those matters; and there would be no further transactional activity in his attorney trust accounts at any financial institutions, other than for the payment of undisputed funds held therein on behalf of clients or other third parties, to those clients or third parties entitled to receive them.
*152The Grievance Committee recommends that the Court accept the respondent’s resignation from the bar and that his name be stricken from the roll of attorneys and counselors-at-law.
Inasmuch as the proffered resignation complies with the requirements of 22 NYCRR 691.9, it is accepted, and effective immediately, Mr. Rattner is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law.
Mastro, A.P.J., Rivera, Skelos, Dillon and Balkin, JJ., concur.
Ordered that the resignation of Brian M. Rattner, admitted as Brian Michael Rattner, is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Brian M. Rattner, admitted as Brian Michael Rattner, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Brian M. Rattner, admitted as Brian Michael Rattner, shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Brian M. Rattner, admitted as Brian Michael Rattner, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if Brian M. Rattner, admitted as Brian Michael Rattner, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency, and he shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).